UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Investment objective Long-term capital appreciation Net asset value December 31, 2016 Class IA: $17.61 Class IB: $17.54 Total return at net asset value MSCI EAFE Growth (as of 12/31/16) Class IA shares* Class IB shares† Index (ND) 1 year –6.46% –6.72% –3.04% 5 years 32.67 31.09 38.13 Annualized 5.82 5.56 6.67 10 years 11.57 8.81 17.63 Annualized 1.10 0.85 1.64 Life 126.22 116.37 101.33 Annualized 4.17 3.94 3.58 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 30, 1998. The MSCI EAFE Growth Index (ND) is an unmanaged index that measures the performance in 20 countries within Europe, Australasia, and the Far East with a greater-than-average growth orientation. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. Putnam VT International Growth Fund 1 Report from your fund’s manager How would you describe the investment environment for the 12-month period ended December 31, 2016? In the first three calendar quarters of 2016, investors were attracted either to stocks that appeared to have a stable dividend yield or to what we believe are some of the riskiest areas of the global markets, including emerging-market stocks. Consequently, “bond proxy” stocks — or stocks that attract investors seeking dividend income — and emerging-market stocks outperformed other areas of the global markets for much of this period. In the final calendar quarter, and particularly in the aftermath of the U.S. presidential election, U.S. stocks performed very well, largely on the anticipation of pro-growth policies articulated by the incoming Trump administration. In contrast to U.S. stocks, which delivered healthy returns for 2016 overall, non-U.S. stocks had a more difficult year. Events such as Brexit — the decision by U.K. voters in late June 2016 to leave the European Union — caused a substantial fall in the relative value of the pound sterling, and the U.S. election itself caused widespread concerns outside the United States over the potential emergence of protectionist U.S. trade policies. In this context, how did Putnam VT International Growth Fund perform? The fund underperformed its benchmark, the MSCI EAFE Growth Index [ND]. In the fund, we focus on trying to find inexpensive international stocks of companies that we think have a promising growth trajectory. Taken as an asset class, this group of growth stocks — by which we mean stocks that we believe have the highest earnings growth potential — underperformed other areas of the market during the period. In addition to this general market trend, our stock selection produced disappointing results. In some cases, we retained a high conviction in stocks that otherwise disappointed during the period; in other cases, we trimmed or sold stocks that delivered subpar results. Have these trends prompted you to reconsider where you will seek growth opportunities moving forward? Over the long term, we continue to believe inexpensively valued stocks that exhibit superior growth, in our view, may deliver the greatest returns to investors. However, given sustained worries about the pace of global economic recovery, within our strong growth-centric bias in the portfolio, we have increased our emphasis on the stability of growth, so that, in our view, the forward growth of the stocks in the portfolio may be somewhat less sensitive to changes in global macroeconomic growth or changes in interest rates. Turning to the United Kingdom, do you see Brexit as helping or harming the U.K. economy and markets? The United Kingdom currently has a sizable account deficit — i.e., the value of its imports exceeds the value of its exports. We believe this threatens to run higher in the wake of Brexit because many corporate interests have put their U.K.-related investment plans on hold. If these companies continue to withhold their capital expenditures in the United Kingdom, that could worsen the U.K. current accountdeficit. In addition to weak fixed-asset investment, international investor wealth flowing into U.K. property markets has slowed, and may continue to slow, in our view. One of the ways the market compensates for these weak investment and portfolio flows is to adjust the value of the currency. Not surprisingly, the pound weakened substantially versus other currencies in the months since Brexit, which may help to offset a bit of the negative current account difficulties. What is your outlook for international growth stocks in the months ahead? One big-picture concern we have is that global growth has been structurally slow. We have seen this in key economies, including those of the United States, China, Europe, and Japan. On the flip side, we believe emerging markets have been doing somewhat better than they were in the recent past. We think that if growth recovers in countries such as the United States and China, this may help drive global demand — and thus continue to fuel better growth from both developing and developed world markets. At the same time, we see the potential for monetary policy tightening in the months ahead, which the U.S. Federal Reserve has signaled it is prepared to enact if inflation runs too high. A looser fiscal stance, which we see as a real possibility in both the United States and Europe, particularly in the arena of expanding infrastructure investment, could help growth, in our view. However, it could also put upward pressure on inflation, which may cause the Fed, in particular, to be more aggressive in its rate hikes. In light of these observations, we will seek to structure the portfolio so that it is in the best position to perform well regardless of the interest-rate backdrop, while continuing to search out inexpensive opportunities that we believe have high growth potential. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/ or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. 2 Putnam VT International Growth Fund Your fund’s manager Portfolio Manager Jeffrey B. Sacknowitz, CFA, joined Putnam in 1999 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT International Growth Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay onetime transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/15* 1.20% 1.45% Total annual operating expenses for the fiscal year ended 12/31/15 1.29% 1.54% Annualized expense ratio for the six-month period ended 12/31/16† 1.20% 1.45% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/17. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $6.00 $7.25 $6.09 $7.35 Ending value (after expenses) $989.30 $988.20 $1,019.10 $1,017.85 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. † Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT International Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT International Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT International Growth Fund (the “Fund”) as of December 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2017 Putnam VT International Growth Fund 5 The fund’s portfolio 12/31/16 COMMON STOCKS (97.4%)* Shares Value Aerospace and defense (2.4%) Airbus Group SE (France) 4,189 $276,468 Korea Aerospace Industries, Ltd. (South Korea) 1,216 67,276 Raytheon Co. 700 99,400 Thales SA (France) 3,974 385,056 Airlines (0.4%) Air Canada (Canada) † 14,600 148,648 Auto components (0.9%) Topre Corp. (Japan) 5,300 132,390 Valeo SA (France) 3,218 184,905 Automobiles (0.5%) Nissan Motor Co., Ltd. (Japan) 17,600 176,572 Banks (4.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 14,715 322,137 Banco Macro SA ADR (Argentina) 2,000 128,700 Credicorp, Ltd. (Peru) 1,400 221,004 ING Groep NV GDR (Netherlands) 18,500 260,349 Mitsubishi UFJ Financial Group, Inc. (Japan) 13,200 81,153 Permanent TSB Group Holdings PLC (Ireland) † 46,265 134,176 Societe Generale SA (France) 7,335 360,080 Beverages (3.2%) Anheuser-Busch InBev SA/NV (Belgium) 6,838 722,141 Heineken NV (Netherlands) 5,129 384,179 Biotechnology (1.4%) Shire PLC (United Kingdom) 8,479 480,472 Building products (1.0%) Johnson Controls International PLC 8,476 349,126 Capital markets (0.5%) Euronext NV 144A (France) 3,820 157,552 Chemicals (3.7%) Akzo Nobel NV (Netherlands) 4,939 308,448 Albemarle Corp. 3,500 301,280 Kansai Paint Co., Ltd. (Japan) 10,000 183,901 Monsanto Co. 1,500 157,815 Sociedad Quimica y Minera de Chile SA ADR (Chile) 5,400 154,710 Syngenta AG (Switzerland) 452 178,622 Commercial services and supplies (1.4%) HomeServe PLC (United Kingdom) 13,726 104,158 Securitas AB Class B (Sweden) 24,915 391,840 Communications equipment (1.8%) Hitachi Kokusai Electric, Inc. (Japan) 10,200 212,696 Nokia OYJ (Finland) 82,498 395,577 Construction and engineering (2.7%) Concord New Energy Group, Ltd. (China) 1,570,000 81,626 Kumagai Gumi Co., Ltd. (Japan) 154,000 394,557 Kyudenko Corp. (Japan) 13,500 361,389 Surya Semesta Internusa Tbk PT (Indonesia) 2,535,800 81,679 COMMON STOCKS (97.4%)* cont . Shares Value Construction materials (1.3%) Cemex SAB de CV ADR (Mexico) S 7,400 $59,422 LafargeHolcim, Ltd. (Switzerland) 7,215 379,008 Consumer finance (0.5%) Shriram Transport Finance Co., Ltd. (India) 14,899 186,291 Containers and packaging (0.9%) RPC Group PLC (United Kingdom) 23,172 303,151 Diversified financial services (2.4%) Challenger, Ltd. (Australia) 66,523 537,875 ORIX Corp. (Japan) 17,800 275,767 Diversified telecommunication services (3.9%) Cellnex Telecom, SA 144A (Spain) 8,395 120,568 Com Hem Holding AB (Sweden) 39,949 380,929 Nippon Telegraph & Telephone Corp. (Japan) 13,900 584,298 SFR Group SA (France) † 9,484 267,390 Electronic equipment, instruments, and components (1.6%) ALSO Holding AG (Switzerland) 1,233 108,870 Murata Manufacturing Co., Ltd. (Japan) 3,300 439,452 Equity real estate investment trusts (REITs) (0.9%) Hibernia REIT PLC (Ireland) 231,045 300,284 Food and staples retail (2.4%) AIN Holdings, Inc. (Japan) 2,200 145,415 Koninklijke Ahold Delhaize NV (Netherlands) 19,717 414,999 X5 Retail Group NV GDR (Russia) † 8,188 265,785 Food products (4.7%) Adecoagro SA (Argentina) † 3,587 37,233 Associated British Foods PLC (United Kingdom) 13,387 452,432 Kerry Group PLC Class A (Ireland) 6,044 432,192 Marine Harvest ASA (Norway) 8,422 151,871 Nomad Foods, Ltd. (United Kingdom) † 16,240 155,417 Orkla ASA (Norway) 41,375 374,333 Health-care equipment and supplies (0.8%) Sartorius AG (Preference) (Germany) 3,588 265,664 Health-care providers and services (0.7%) Fresenius SE & Co. KGaA (Germany) 3,128 244,341 Health-care technology (1.1%) CompuGroup Medical SE (Germany) 9,419 386,113 Hotels, restaurants, and leisure (4.3%) Compass Group PLC (United Kingdom) 42,923 791,170 Cox & Kings, Ltd. (India) 76,781 202,352 Dalata Hotel Group PLC (Ireland) † 101,478 468,859 Household durables (1.9%) Basso Industry Corp. (Taiwan) 88,000 254,064 Sony Corp. (Japan) 13,700 380,738 Household products (0.8%) Henkel AG & Co. KGaA (Preference) (Germany) 2,223 265,107 Industrial conglomerates (1.2%) Siemens AG (Germany) 3,428 421,376 6 Putnam VT International Growth Fund COMMON STOCKS (97.4%)* cont . Shares Value Insurance (3.1%) Admiral Group PLC (United Kingdom) 8,788 $197,062 AIA Group, Ltd. (Hong Kong) 68,200 381,665 Prudential PLC (United Kingdom) 23,726 473,242 Internet and direct marketing retail (1.2%) Amazon.com, Inc. † 175 131,227 B2W Cia Digital (Brazil) † 40,500 126,924 Delivery Hero Holding GmbH (acquired 6/12/15, cost $177,146) (Private) (Germany) † ΔΔ F 23 149,125 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 2 2 Global Fashion Holding SA (acquired 8/2/13, cost $65,824) (Private) (Brazil) † ΔΔ F 1,554 11,934 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 Internet software and services (4.8%) Alibaba Group Holding, Ltd. ADR (China) † S 4,299 377,495 Criteo SA ADR (France) † 6,300 258,804 Facebook, Inc. Class A † 1,400 161,070 Instructure, Inc. † 6,300 123,165 Internet Initiative Japan, Inc. (Japan) 4,600 69,330 SMS Co., Ltd. (Japan) 9,500 210,324 Tencent Holdings, Ltd. (China) 18,000 436,863 IT Services (0.6%) InterXion Holding NV (Netherlands) † 5,900 206,913 Life sciences tools and services (1.0%) Clinigen Group PLC (United Kingdom) 38,491 335,800 Machinery (1.7%) Komatsu, Ltd. (Japan) 7,400 167,027 NSK, Ltd. (Japan) 28,400 327,562 Sodick Co., Ltd. (Japan) 10,700 88,237 Media (4.3%) Global Mediacom Tbk PT (Indonesia) 1,556,800 70,655 ITV PLC (United Kingdom) 114,296 289,716 Nippon Television Holdings, Inc. (Japan) UR 18,000 326,257 Stroeer SE & Co. KGaA (Germany) S 5,871 257,144 WPP PLC (United Kingdom) 23,416 523,481 Metals and mining (0.7%) ArcelorMittal SA (France) † 31,841 234,755 Multi-utilities (0.7%) Veolia Environnement SA (France) 13,586 230,955 Multiline retail (0.5%) Matahari Department Store Tbk PT (Indonesia) 149,600 166,998 Oil, gas, and consumable fuels (3.5%) Cenovus Energy, Inc. (Canada) 17,800 269,314 Cheniere Energy, Inc. † 5,300 219,579 EnCana Corp. (Canada) 14,600 171,375 EOG Resources, Inc. 2,100 212,310 Royal Dutch Shell PLC Class A (United Kingdom) 11,564 318,643 Personal products (0.6%) Coty, Inc. Class A 10,953 200,549 COMMON STOCKS (97.4%)* cont . Shares Value Pharmaceuticals (5.5%) Allergan PLC † S 2,050 $430,521 Astellas Pharma, Inc. (Japan) 33,100 458,806 AstraZeneca PLC (United Kingdom) 1,883 102,121 Novartis AG (Switzerland) 10,298 749,063 Shionogi & Co., Ltd. (Japan) 3,100 147,917 Professional services (1.3%) RELX NV (United Kingdom) 25,854 434,593 Real estate management and development (3.2%) Foxtons Group PLC (United Kingdom) 135,325 169,946 Kennedy-Wilson Holdings, Inc. 14,510 297,455 Mitsui Fudosan Co., Ltd. (Japan) 11,000 253,829 Relo Group, Inc. (Japan) 2,600 371,276 Semiconductors and semiconductor equipment (2.7%) Infineon Technologies AG (Germany) 14,436 250,203 NXP Semiconductor NV † 1,400 137,214 SCREEN Holdings Co., Ltd. (Japan) 1,900 117,527 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 75,000 420,003 Software (2.9%) Mobileye NV (Israel) † S 6,000 228,720 Nintendo Co., Ltd. (Japan) 1,500 313,568 RIB Software AG (Germany) S 18,826 246,333 ServiceNow, Inc. † 2,600 193,284 Textiles, apparel, and luxury goods (1.3%) Adidas AG (Germany) 1,581 249,862 CCC SA (Poland) 3,737 181,707 Thrifts and mortgage finance (0.7%) Housing Development Finance Corp., Ltd. (HDFC) (India) 13,798 256,488 Tobacco (0.5%) Imperial Brands PLC (United Kingdom) 3,972 172,789 Trading companies and distributors (1.6%) Ashtead Group PLC (United Kingdom) 17,886 346,516 Bunzl PLC (United Kingdom) 7,477 193,487 Water utilities (0.4%) China Water Affairs Group, Ltd. (China) 228,000 148,933 Wireless telecommunication services (0.9%) Safaricom, Ltd. (Kenya) 714,800 133,555 Vodafone Group PLC (United Kingdom) 75,027 184,527 Total common stocks (cost $33,072,913) Expiration WARRANTS (1.5%)* † date Strike price Warrants Value Hangzhou Hikvision Digital Technology Co., Ltd. 144A (China) 12/18/17 $0.00 58,500 $200,429 Joyoung Co., Ltd. 144A (China) 11/20/17 0.00 35,400 91,843 Wuliangye Yibin Co., Ltd. 144A (China) 4/17/17 0.00 46,600 231,206 Total warrants (cost $509,374) Putnam VT International Growth Fund 7 Principal amount/ SHORT-TERM INVESTMENTS (5.5%)* shares Value Putnam Cash Collateral Pool, LLC 0.91% d Shares 1,419,944 $1,419,944 Putnam Short Term Investment Fund 0.69% L Shares 357,082 357,082 U.S. Treasury Bills 0.443%, 2/16/17 Δ $110,000 109,941 Total short-term investments (cost $1,886,965) Total investments (cost $35,469,252) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $34,232,784. † This security is non-income-producing. ΔΔ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $161,063, or 0.5% of net assets. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 400 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $171,081 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 18.1% Canada 1.7% United Kingdom 17.6 Norway 1.5 United States 10.1 Finland 1.2 Germany 8.0 Hong Kong 1.1 France 6.9 Indonesia 0.9 Netherlands 4.6 Russia 0.8 China 4.6 Israel 0.7 Switzerland 4.1 Peru 0.6 Ireland 3.9 Poland 0.5 Australia 2.5 Argentina 0.5 Sweden 2.3 Chile 0.5 Belgium 2.1 Other 1.3 Taiwan 2.0 Total 100.0% India 1.9 8 Putnam VT International Growth Fund FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $12,956,309) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/18/17 $297,209 $314,249 $(17,040) British Pound Sell 3/16/17 1,346,914 1,386,021 39,107 Canadian Dollar Sell 1/18/17 99,226 101,635 2,409 Hong Kong Dollar Buy 2/16/17 350,465 350,977 (512) Barclays Bank PLC Euro Sell 3/16/17 300,963 305,037 4,074 Hong Kong Dollar Buy 2/16/17 54,019 54,051 (32) Citibank, N.A. Australian Dollar Buy 1/18/17 252,267 270,551 (18,284) Chinese Yuan (Offshore) Sell 2/16/17 92,612 93,564 952 Danish Krone Buy 3/16/17 242,890 246,516 (3,626) Euro Buy 3/16/17 167,120 175,086 (7,966) Japanese Yen Buy 2/16/17 851,365 950,531 (99,166) Mexican Peso Sell 1/18/17 34,495 58,021 23,526 Credit Suisse International Canadian Dollar Sell 1/18/17 266,465 272,548 6,083 Goldman Sachs International Australian Dollar Buy 1/18/17 413,640 438,568 (24,928) Chinese Yuan (Offshore) Sell 2/16/17 1,449,744 1,496,738 46,994 Euro Sell 3/16/17 262,616 263,521 905 Japanese Yen Sell 2/16/17 637,491 611,449 (26,042) JPMorgan Chase Bank N.A. British Pound Buy 3/16/17 1,074,075 1,108,209 (34,134) Euro Sell 3/16/17 702,282 712,454 10,172 Japanese Yen Buy 2/16/17 89,494 119,345 (29,851) Norwegian Krone Sell 3/16/17 77,103 79,137 2,034 Singapore Dollar Buy 2/16/17 267,992 275,794 (7,802) South Korean Won Buy 2/16/17 363,816 376,977 (13,161) South Korean Won Sell 2/16/17 363,816 384,464 20,648 Swedish Krona Sell 3/16/17 326,751 325,301 (1,450) Swiss Franc Buy 3/16/17 550,610 555,585 (4,975) State Street Bank and Trust Co. Canadian Dollar Sell 1/18/17 231,453 231,846 393 Hong Kong Dollar Buy 2/16/17 108,618 108,679 (61) Israeli Shekel Sell 1/18/17 32,200 33,025 825 Swiss Franc Buy 3/16/17 1,068,472 1,078,270 (9,798) UBS AG Swiss Franc Buy 3/16/17 176,270 178,160 (1,890) Total Putnam VT International Growth Fund 9 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $258,151 $4,656,870 $161,063 Consumer staples 393,199 3,781,243 —­ Energy 872,578 318,643 —­ Financials 349,704 3,623,837 —­ Health care 430,521 3,170,297 —­ Industrials 597,174 4,122,847 —­ Information technology 1,686,665 3,220,746 —­ Materials 673,227 1,587,885 —­ Real estate 297,455 1,095,335 —­ Telecommunication services —­ 1,671,267 —­ Utilities —­ 379,888 —­ Total common stocks Warrants —­ 523,478 —­ Short-term investments 357,082 1,529,885 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(142,596) $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Accrued appreciation/ Investments in Balance as of discounts/ Realized (deprecia- Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/15 premiums gain/(loss) tion)# purchases from sales into Level 3† out of Level 3† 12/31/16 Common stocks*: Consumer discretionary $193,322 $— $— $(32,259) $— $— $— $— $161,063 Financials 245,755 — — (75,359) — (170,396) — — — Total common stocks $— $— $— $— $— Totals $— $— $— $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $32,259 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level1 and Level2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 10 Putnam VT International Growth Fund Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value, including $1,385,866 of securities on loan (Note 1): Unaffiliated issuers (identified cost $33,692,226) $33,982,014 Affiliated issuers (identified cost $1,777,026) (Notes 1 and 5) 1,777,026 Cash 27,388 Foreign currency (cost $63,740) (Note 1) 62,640 Dividends, interest and other receivables 65,546 Receivable for shares of the fund sold 18,480 Receivable for investments sold 100,208 Unrealized appreciation on forward currency contracts (Note 1) 158,122 Total assets Liabilities Payable for shares of the fund repurchased 56,854 Payable for compensation of Manager (Note 2) 15,827 Payable for custodian fees (Note 2) 27,107 Payable for investor servicing fees (Note 2) 4,230 Payable for Trustee compensation and expenses (Note 2) 70,535 Payable for administrative services (Note 2) 359 Payable for distribution fees (Note 2) 2,326 Unrealized depreciation on forward currency contracts (Note 1) 300,718 Collateral on securities loaned, at value (Note 1) 1,419,944 Other accrued expenses 60,740 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $34,703,133 Undistributed net investment income (Note 1) 524,512 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,139,975) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 145,114 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $23,195,772 Number of shares outstanding 1,316,897 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $17.61 Computation of net asset value Class IB Net assets $11,037,012 Number of shares outstanding 629,192 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $17.54 The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 11 Statement of operations Year ended 12/31/16 Investment income Dividends (net of foreign taxes paid and refunded of $69,736) $733,291 Interest (including interest income of $2,932 from investments in affiliated issuers) (Note 5) 3,030 Securities lending (net of expenses) (Notes 1 and 5) 28,654 Total investment income Expenses Compensation of Manager (Note 2) 344,591 Investor servicing fees (Note 2) 26,047 Custodian fees (Note 2) 41,092 Trustee compensation and expenses (Note 2) 3,229 Distribution fees (Note 2) 29,688 Administrative services (Note 2) 1,077 Auditing and tax fees 60,131 Other 24,392 Fees waived and reimbursed by Manager (Note 2) (55,632) Total expenses Expense reduction (Note 2) (5,755) Net expenses Net investment income Net realized loss on investments (net of foreign tax of $10,281) (Notes 1 and 3) (891,287) Net realized loss on swap contracts (Note 1) (22,825) Net realized gain on foreign currency transactions (Note 1) 312,632 Net realized gain on written options (Notes 1 and 3) 40,322 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (304,690) Net unrealized depreciation of investments during the year (2,118,266) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Decrease in net assets Operations Net investment income $296,115 $332,557 Net realized gain (loss) on investments and foreign currency transactions (561,158) 1,375,466 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,422,956) (977,128) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (322,695) — Class IB (114,047) — Decrease from capital share transactions (Note 4) (4,689,346) (5,528,722) Total decrease in net assets Net assets Beginning of year 42,046,871 46,844,698 End of year (including undistributed net investment income of $524,512 and $286,085, respectively) The accompanying notes are an integral part of these financial statements. 12 Putnam VT International Growth Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA­ 12/31/16­ $19.06­ .16­ (1.39) (.22) $17.61­ $23,196­ 1.20 f .87 f 117­ 12/31/15­ 18.81­ .16­ .09­ .25­ —­ —­ 19.06­ 1.33­ 28,751­ 1.19­ .80­ 83­ 12/31/14­ 20.05­ .19­ (1.37) (.06) 18.81­ 32,259­ 1.22­ .93­ 98­ 12/31/13­ 16.56­ .13­ 3.59­ 3.72­ (.23) 20.05­ 22.70­ 40,518­ 1.24­ .73­ 125­ 12/31/12­ 13.89­ .16­ 2.77­ 2.93­ (.26) 16.56­ 21.24­ 38,600­ 1.24­ 1.08­ 114­ Class IB­ 12/31/16­ $18.98­ .11­ (1.38) (.17) $17.54­ $11,037­ 1.45 f .63 f 117­ 12/31/15­ 18.77­ .11­ .10­ .21­ —­ —­ 18.98­ 1.12­ 13,296­ 1.44­ .55­ 83­ 12/31/14­ 20.01­ .13­ (1.36) (.01) 18.77­ 14,585­ 1.47­ .67­ 98­ 12/31/13­ 16.53­ .09­ 3.58­ 3.67­ (.19) 20.01­ 22.37­ 18,318­ 1.49­ .49­ 125­ 12/31/12­ 13.85­ .13­ 2.77­ 2.90­ (.22) 16.53­ 21.01­ 17,549­ 1.49­ .83­ 114­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/16 0.15% 12/31/15 0.09 12/31/14 0.05 12/31/13 0.03 12/31/12 0.05 f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 13 Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT International Growth Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term capital appreciation. The fund invests mainly in common stocks of companies of any size in established and emerging markets outside the United States. The fund invests mainly in growth stocks, which are issued by companies whose earnings are expected to grow faster than those of similar firms and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. 14 Putnam VT International Growth Fund Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $176,685 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $109,945 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $1,419,944 and the value of securities loaned amounted to $1,385,866. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s Putnam VT International Growth Fund 15 investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At December 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $747,128 $243,620 $990,748 Distributions to shareholders Distributions to shareholders from net invest ment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from foreign taxes paid on capital gains, from the expi ration of a capital loss carryover, from realized gains and losses on passive foreign investment companies, from unrealized gains and losses on passive foreign invest ment companies, from income on swap contracts, and from partnership income Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $379,054 to increase undistributed net investment income, $33,981,355 to decrease paid-in capital and $33,602,301 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,985,564 Unrealized depreciation (2,845,003) Net unrealized appreciation 140,561 Undistributed ordinary income 393,950 Capital loss carryforward (990,748) Cost for federal income tax purposes $35,618,479 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 39.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.926% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $55,038 as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $594. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. 16 Putnam VT International Growth Fund The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $17,735 Class IB 8,312 Total $26,047 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $17 under the expense offset arrangements and by $5,738 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $29, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities (Long-term) $42,844,428 $46,836,560 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period GBP — $— Options opened GBP 449 40,322 Options exercised GBP — — Options expired GBP (449) (40,322) Options closed GBP — — Written options outstanding at the end of the reporting period GBP — $— Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 26,070 $459,115 76,538 $1,528,005 23,109 $409,283 29,281 $567,557 Shares issued in connection with reinvestment of distributions 17,828 322,695 — — 6,315 114,047 — — 43,898 781,810 76,538 1,528,005 29,424 523,330 29,281 567,557 Shares repurchased (235,154) (4,193,477) (283,518) (5,543,777) (100,859) (1,801,009) (105,709) (2,080,507) Net decrease Putnam VT International Growth Fund 17 Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Cash Collateral Pool, LLC* $978,909 $11,147,514 $10,706,479 $6,411 $1,419,944 Putnam Short Term Investment Fund** 1,076,070 14,880,913 15,599,901 2,932 357,082 Totals *No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). **Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $100 Written equity option contracts (contract amount) (Note 3) $100 Forward currency contracts (contract amount) $17,200,000 OTC total return swap contracts (notional) $—* Warrants (number of warrants) 90,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $158,122 Payables $300,718 Equity contracts Investments 523,478 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $308,154 $— $308,154 Equity contracts 3,413 (19,094) — (22,825) $(38,506) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $(303,799) $(303,799) Equity contracts 7,688 — $7,688 Total 18 Putnam VT International Growth Fund This page left blank intentionally. Putnam VT International Growth Fund 19 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts # $41,516 $4,074 $24,478 $6,083 $47,899 $32,854 $1,218 $— $158,122 Total Assets $— Liabilities: Forward currency contracts # 17,552 32 129,042 — 50,970 91,373 9,859 1,890 300,718 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $— $— $(104,564) $— $— $— $— $— Net amount $23,964 $4,042 $— $6,083 $(3,071) $(58,519) $(8,641) $(1,890) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 9 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 20 Putnam VT International Growth Fund Putnam VT International Growth Fund 21 Federal tax information (Unaudited) For the reporting period, total interest and dividend income from foreign countries were $727,732, or $0.37 per share (for all classes of shares). Taxes paid to foreign countries were $81,450, or $0.04 per share (for all classes of shares). The fund designated 7.70% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 22 Putnam VT International Growth Fund About the Trustees Putnam VT International Growth Fund 23 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) Mark C. Trenchard (Born 1962) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President and BSA Compliance Officer Officer, and Compliance Liaison Since 2010 Since 2002 Since 2004 Director of Operational Compliance, Janet C. Smith (Born 1965) Putnam Investments and Putnam Robert T. Burns (Born 1961) Vice President, Principal Financial Officer, Retail Management Vice President and Chief Legal Officer Principal Accounting Officer, and Assistant Since 2011 Treasurer Nancy E. Florek (Born 1957) General Counsel, Putnam Investments, Putnam Since 2007 Vice President, Director of Proxy Voting and Management, and Putnam RetailManagement Director of Fund Administration Services, Corporate Governance, Assistant Clerk, and Putnam Investments and PutnamManagement Associate Treasurer James F. Clark (Born 1974) Since 2000 Vice President and Chief Compliance Officer Susan G. Malloy (Born 1957) Since 2016 Vice President and Assistant Treasurer Chief Compliance Officer, Putnam Investments Since 2007 and Putnam Management Director of Accounting & Control Services, Putnam Investments and PutnamManagement The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 24 Putnam VT International Growth Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisors 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow The Putnam Advisory Company, LLC Legal Counsel Robert E. Patterson One Post Office Square Ropes & Gray LLP George Putnam, III Boston, MA 02109 Robert L. Reynolds Independent Registered W. Thomas Stephens Marketing Services Public Accounting Firm Putnam Retail Management PricewaterhouseCoopers LLP One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT International Growth Fund 25 This report has been prepared for the shareholders H514 of Putnam VT International Growth Fund. VTAN/17 Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2016	$44,027	$ — $14,273	$ — December 31, 2015	$40,286	$ — $26,071	$ — For the fiscal years ended December 31, 2016 and December 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $574,027 and $768,664 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
